UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 01-20062




                         HAMPTON GILLESPIE,

                                           Plaintiff-Appellee,


                               VERSUS


      THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT HOUSTON,


                                           Defendant - Appellant



            Appeal from the United States District Court
                 for the Southern District of Texas
                            H-00-CV-1852

                          February 20, 2002



Before GARWOOD, JOLLY and DAVIS, Circuit Judges

PER CURIAM*

       The University of Texas Health Science Center at Houston (UT-

Houston) appeals from the district court’s award of attorney’s fees

to Hampton Gillespie under 28 U.S.C. § 1447 (c), following the sua

sponte remand of the case to state court.        We have appellate


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
jurisdiction to review the award of attorney’s fees.                  See Miranti

v. Lee, 3 F.3d 925(5th Cir.1993). We review for an abuse of

discretion.     Valdes v. Wal-Mart Stores, Inc., 199 F.3d 290, 293

(5th Cir. 2000).

     The propriety of the challenged award of attorney’s fees

depends upon whether appellant had reasonable grounds to believe

that a federal question was presented at the time it removed the

case to federal court. Our review of the record satisfies us that

Gillespie’s    allegations questioning whether the plan provided by

appellant complied with Section 403(b) of the Internal Revenue

Code(26 U.S.C.§403(b)) were sufficient to provide appellant with

reasonable grounds to believe that a substantial federal question

was presented. “[I]f a well-pleaded complaint established that its

right   to   relief    under     state       law   requires    resolution    of   a

substantial    question     of   federal       law    in   dispute   between   the

parties,”     then    it   arises   under          federal    law,   and   federal

jurisdiction exists.       Franchise Tax Board v. Construction Laborers

Vacation Trust, 103 S. Ct. 2851(1983).

     Because the appellant had an objectively reasonable basis for

removing this case to federal court, the district court erred in

awarding attorney’s fees to appellee under 28 U.S.C. § 1447(c) for

wrongful removal. The district court’s award of attorney’s fees to

appellee for wrongful removal is therefore reversed and judgment is

rendered in favor of appellant on this award.

     Gillespie’s Motion for an award of appellate attorney’s fees

                                         2
is denied.

     REVERSED AND RENDERED.

     MOTION DENIED.




                              3